HODGES, Justice
(dissenting).
The majority opinion in reversing the order of the Corporation Commission adopts the applicant’s request for a modification of hours of agency service under a plan referred to as “tripilization”. In my opinion a more equitable result would be a plan of “doublization” whereby a single agent would maintain an agency in Antlers and a single agent would maintain an agency for the cities of Talihina and Clayton. While I agree the order of the Corporation Commission should be reversed, I would remand the cause to the Corporation Commission for further hearings with directions to consider other alternatives including the suggestion above mentioned.
I respectfully dissent.
I am authorized to state that BARNES, J., concurs in the views hereinabove expressed.